Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                           Nos. 19-CV-541 & 19-CV-906

                            ROBIN MINGLE, APPELLANT,

                                          v.

      OAK STREET APARTMENTS LTD. C/O CIH PROPERTIES, INC., APPELLEE.

                         Appeals from the Superior Court
                           of the District of Columbia
                                 (LTB-7633-17)

                      (Hon. Lee F. Satterfield, Trial Judge)

(Argued January 26, 2020                                 Decided April 29, 2021)

      Joseph V. Coniglio for appellant.

      Timothy P. Cole, for appellee.

     Before BLACKBURNE-RIGSBY, Chief Judge, THOMPSON, Associate Judge, and
FERREN, Senior Judge.

      Opinion for the court by Senior Judge FERREN.

      Concurring opinion by Senior Judge FERREN, at page 15.

      FERREN, Senior Judge: Robin Mingle appeals an order of the trial court

granting her landlord, Oak Street Apartment C/O CIH Properties, Inc. (“Oak

Street”), a writ of restitution and non-redeemable judgment for possession of her
                                         2

apartment.   The court based its order on a finding that Mingle had violated

paragraph 3 of the parties’ May 14, 2018, settlement agreement (the “Agreement”)

that required her to remove all “unauthorized occupants” from the premises. We

stayed execution of the writ pending appeal. Mingle offers two arguments that

lead to a dispositive ruling: first, that the trial court erred in ruling that the

Agreement not only required her to remove all unauthorized occupants by the date

specified, May 21, 2018, but also imposed a continuing obligation to do so until

the Agreement ended on November 14, 2019; and second, that even if the trial

court correctly construed paragraph 3 of the Agreement to impose a continuing

obligation, the evidence presented was insufficient to support a ruling that she had

violated that paragraph. We agree with Mingle’s second contention. The evidence

of a paragraph 3 violation was insufficient to support the trial court’s ruling. We

therefore vacate the stay and reverse.



                I. Factual Background and Procedural History



      On May 2, 2019, Oak Street filed a suit for possession of the premises,

alleging that Mingle had violated paragraph 3 of the parties’ Agreement. That

paragraph required Mingle to “remove all unauthorized occupants within seven

days of filing this Settlement Agreement.” It adds that Mingle “understands that
                                         3

an unauthorized occupant is any person who is residing in the premises for 14

consecutive days.” Paragraph 5 of the Agreement provides that, if Mingle should

violate “any” of paragraphs “1 through 3” of the Agreement “within eighteen

months” of its filing, Oak Street would be “entitled to file a motion for a non-

redeemable judgment for possession” of Mingle’s apartment.



      In its motion for a non-redeemable judgment of possession, Oak Street

alleged that Mingle had breached paragraph 3 of the Agreement by permitting an

unauthorized occupant named “Rickey Bob” [Canty] 1 to reside in her apartment.

On May 17, 2019, the trial court held an evidentiary hearing. Both parties called

Mingle to testify, and Oak Street relied as well on the testimony of Jesus Villa, an

assistant community manager at Oak Street who lived on Mingle’s floor. Both

parties also submitted documentation to support their arguments.             At the

conclusion of the hearing, the trial court issued an oral order granting Oak Street’s

motion based on a finding of fact that Oak Street had “established by a

preponderance of the evidence” that Mingle had “an unauthorized person in [the]

premises,” and thus a conclusion of law that Mingle was “in violation of [the]

agreement.”
________________
       1
         Mr. Canty is variously called “Rickey Bob,” “Ricky Bob,” “Ricky Canty,”
and “Canty” in the court documents. As there will be no confusion, we use the
spelling found in a particular document or the most common use, “Ricky Canty.”
                                          4

       On June 6, 2019, the court entered a writ of restitution which, if executed,

would have resulted in Mingle’s eviction on or about July 19, 2019. Mingle filed a

notice of appeal on June 14, 2019, and on June 26, 2019, filed a motion in the trial

court for a stay of execution of the writ pending appeal. After the trial court failed

to enter a timely ruling on her motion, Mingle filed an emergency motion with this

court on July 2, 2019, to stay execution of the writ pending our review. On July

16, 2019, this court “administratively stayed” execution of the writ of restitution to

permit the trial court to issue an order that would “expeditiously” resolve the stay

motion, including written findings of fact and conclusions of law. The court also

directed Mingle to file a statement with this court, “within three calendar days” of

the trial court’s order, “explaining the impact of the order” on the pending motion

to stay.



       Pursuant to this court’s July 16, 2019, order, the trial court held a hearing a

month later on August 15, on Mingle’s motion to stay. On August 29, 2019, the

court denied her motion based on written findings of fact and conclusions of law.

In doing so, the court addressed witness credibility but did not revisit the details of

occupancy, preferring (albeit cryptically) to incorporate its oral findings of May
                                          5

17, 2019. 2 Also pursuant to this court’s July 16, 2019, order, Mingle filed with this

court a statement explaining the impact of the trial court’s order denying her stay

motion.



      On September 19, 2019, we granted Mingle’s motion to stay execution of

the writ of restitution and, on the following day, we referred the case to mediation.

On September 27, 2019, Mingle filed a second notice of appeal, this one asking for

review of the trial court’s August 29, 2019, denial order stating its written findings

of fact and conclusions of law. On October 17, 2019, we consolidated the two

appeals.



                              II. Standard of Review



      Questions of fact are reviewed under a “clearly erroneous” standard. 3 “An

issue is designated a question of fact if it involves the who, what, where, when and




________________
       2
         “Given the evidence presented in this case as articulated earlier and the
entire record, Defendant is not likely to succeed on the merits.” (emphasis added).
      3
        Super. Ct. Civ. R. 52(a)(6); see Davis v. United States, 564 A.2d 31, 35
(D.C. 1989) (en banc).
                                          6

how details of the case[.]” 4      “The ‘clearly erroneous’ standard precludes the

appellate court from setting aside a trial court’s finding of fact unless the

‘judgment is plainly wrong or without evidence to support it.’” 5 Where facts are

reasonably susceptible to more than one interpretation, the appellate court must

defer to the trial court’s judgment. 6



      While the clearly erroneous standard is deferential, it is not meant to be a

“rubber stamp.” 7 The evidence upon which the trial court relies must not be so

slight or insufficient as to fail to rationally support a finding upon the appropriate

standard of proof. 8 Because the standard of proof at issue here is preponderance of




________________
     4
       Davis, 564 A.2d at 35.
      5
          Id. (quoting D.C. Code § 17-305(a) (1981)).
      6
        See Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985);
Lee Washington, Inc. v. Washington Motor Truck Transp. Emps. Health & Welfare
Trust, 310 A.2d 604, 606 (D.C.1973).
      7
         Holmon v. District of Columbia, 202 A.3d 512, 521 (D.C. 2019) (internal
citation omitted).
      8
         Cf. id. at 521 (explaining that, while the “clearly erroneous” standard is
deferential, “[s]light evidence is not sufficient evidence; a mere modicum cannot
rationally support a conviction beyond a reasonable doubt.”) (internal citations and
quotations omitted).
                                         7

the evidence, 9 the question is whether appellee, as the prevailing party, failed to

present any evidence upon which a reasonable mind could find a violation of the

Agreement by that standard. 10



                                   III. Analysis



      Appellant Mingle alleges trial court error, arguing: (1) paragraph 3 of the

Agreement is unambiguous, simply requiring her to “remove all unauthorized

occupants within seven days of filing” the Agreement, with no continuing

obligation to remove unauthorized occupants after May 21, 2018, for the duration

of the Agreement; (2) even if paragraph 3 were ambiguous, a reasonable person

would construe the provision in her favor; (3) the trial court sua sponte raised

Mingle’s lease as a basis for Oak Street’s requested relief, even though Oak Street

failed to allege a violation of the lease and the Agreement does not provide for

relief based on a lease violation; (4) even if Mingle had a continuing obligation to

remove unauthorized occupants for the lifetime of the Agreement, this court’s

      9
        See In re Tinney, 518 A.2d 1009, 1013 (D.C. 1986) (“Ordinarily, the party
alleging breach of contract in a civil action must prove breach by a preponderance
of the evidence.”).
      10
         Cf. Robinson v. United States, 506 A.2d 572, 573 (D.C. 1986) (“Reversal
is warranted only where there is no evidence upon which a reasonable mind could
infer guilt beyond a reasonable doubt.”) (internal citations and quotations omitted).
                                          8

Williams decision 11 shows that the evidence was clearly insufficient for the trial

court’s finding that Canty was an “unauthorized occupant” for purposes of the

parties’ Agreement; and (5) the trial court failed to make sufficient findings of fact

under Super. Ct. Civ. R. 52(a), including an essential finding that Canty had

resided with Mingle for at least fourteen consecutive days and thus was an

“unauthorized occupant.”



      To the contrary, appellee Oak Street argues that the trial court’s ruling was

correct because: (1) paragraph 3 of the Agreement unambiguously imposed upon

Mingle a continuing obligation to remove unauthorized occupants for the lifetime

of the Agreement; (2) even if paragraph 3 were ambiguous, a reasonable person

would construe the provision in Oak Street’s favor; (3) the trial court found it was

more likely than not that Canty resided in Mingle’s apartment for at least fourteen

consecutive days based on an evaluation of the evidence; (4) the trial court’s

decision to grant Oak Street’s request for a writ of restitution and non-redeemable

judgment for possession was premised on Mingle’s breach of paragraph 3 of the

Agreement, not on a lease violation; and (5) the trial court’s findings of fact were

more than sufficient under Super. Ct. Civ. R. 52(a).



________________
     11
        Williams v. District of Columbia Hous. Auth., 213 A.3d 1275 (D.C. 2019).
                                         9

      We agree with Mingle that the evidence presented to the trial court was

insufficient to support a finding that Ricky Canty (or any other person) was an

“unauthorized occupant” under the parties’ Agreement. More specifically, for the

sake of argument, we shall assume that Oak Street correctly asserts that the

Agreement unambiguously required Mingle to remove unauthorized occupants

from her apartment for the lifetime of the Agreement, through November 14, 2019.

Even so, Mingle’s appeal would succeed because the evidence was insufficient to

demonstrate (in the trial court’s words) that Ricky Canty was “an unauthorized

person in the premises” — an erroneous finding that he had resided in her

apartment for fourteen consecutive days. 12 Because this evidentiary insufficiency

precludes a legal conclusion that Mingle breached paragraph 3 of the Agreement

— the only allegation at issue in this matter — we reverse.



      In our reaching this conclusion, this court’s Williams decision 13 is

instructive. There, the court concluded that the evidence was insufficient to show

that the appellant had violated the “guest stay” policy under the relevant housing

regulations by allowing a guest to stay at least the specified number of days
________________
      12
         No other occupant (if any) during the period of the Agreement is of
concern here.
      13
           213 A.3d at 1275.
                                        10

required to violate the stay policy: either thirty consecutive days, or more than

ninety days in a year. 14 We reached this conclusion despite evidence that the

appellant’s guest had registered and parked two vehicles at the subject property,

received mail at the property, regularly visited and stayed overnight there, engaged

in activities associated with ownership, such as mowing the lawn, and even

informed law enforcement officials that he lived there. 15 We concluded that the

hearing officer’s ruling that the appellant had violated the “guest stay” policy did

not “flow rationally from the factual findings[;] nor [was] it supported by

substantial evidence in the record,” 16 because “[n]one of [the hearing officer’s]

findings addressed in any way — let alone established by a preponderance of the

evidence — whether Mr. Campbell had stayed at the Williams home for thirty days

consecutively or for ninety days in one calendar year.” 17 “To the contrary,” we

said, “all of this evidence [was] entirely consistent with a situation in which Mr.




________________
     14
        See id. at 1281.
      15
           Id. at 1280-81.
      16
           Id. at 1282.
      17
           Id. at 1281.
                                        11

Campbell visits Ms. Williams’s home frequently, but never violates the guest stay

requirements.” 18



      We reverse the trial court’s ruling here for similar reasons. The court’s

conclusion that Mingle had violated paragraph 3 of the Agreement was based

primarily on the inconclusive testimony of Jesus Villa and on the court’s confusing

determination that Mingle’s testimony that Ricky Canty did not live with her was

“not credible.” Nothing in Villa’s testimony established that Canty 19 actually

resided with Mingle for fourteen consecutive days. Villa confirmed that “in the

last [ ] two months” he had “seen Ricky Bob Canty on the premises . . . [a]lmost

every day,” and that he would stay in “the unit that’s occupied by Ms. Mingle[.]”

But “almost every day[,]” of course, means not every day. All it would take is one

day of absence during any fourteen-day period to restart the calculation, preventing




________________
     18
        Id.
      19
          There were conflicting descriptions of Canty: Jesus Villa described him as
“tall skinny black guy,” around “5’7,” between twenty and twenty-two; Mingle
described him as a young black man shorter than 5’2,” between thirty-four and
thirty-five years old. Moreover, Villa also acknowledged that he had never heard
the person he believed to be “Ricky Bob” [Canty] introduced or identified by name
— another reason casting doubt as to whether Villa and Mingle were discussing
the same individual.
                                          12

Mingle from violating paragraph 3 of the Agreement. Villa’s testimony, therefore,

was inconclusive. 20



      As to Mingle, while the trial court found her testimony that Canty did not

reside with her “not credible,” the court’s rationale for this determination is, to say

the least, puzzling, namely: that this testimony contradicted what she had “falsely

stated in writing to a federal agency responsible for supervising Canty that Canty

lived with her,” so as to “intentionally deceive [CSOSA].” We do not understand

how the trial court concluded that Mingle’s testimony asserting that Canty did not

live with her was contradicted by Mingle’s false statement to CSOSA that Canty

did live with her. Nonetheless, the fact that the trial court found Mingle not to be a

credible witness, based on its finding that she “falsely” told CSOSA that Canty

lived with her, in no way supports a finding that Canty did live with her for

fourteen consecutive days during the period of the Agreement. 21



________________
      20
         The fact that Villa saw Canty on the Oak Street premises “[a]lmost every
day” is scantier evidence that he resided with Mingle for a period of consecutive
days than the evidence of residency that fell short of violating the “guest stay”
policy in Williams. See text accompanying supra note 15.
      21
        In light of our rejection of the trial court’s finding as to Canty’s status as
an “unauthorized occupant,” we need not enhance Mingle’s argument by
addressing whether the trial court abused its discretion by failing to consider a
Bureau of Prisons form and Canty’s criminal docket, both of which were admitted
                                                                 (continued . . .)
                                         13



      The trial court accordingly failed to provide a sound reason for finding that

Canty at any time had resided in Mingle’s apartment for at least fourteen

consecutive days. 22 The evidence before the trial court in no way was inconsistent

with a substantial possibility that Canty visited Mingle frequently while never

violating the fourteen day provision of paragraph 3. As we said in Williams,

“[c]ontacts and connections are simply not sufficient evidence of a guest stay” in

violation of specified prohibitions. 23 In sum, because the trial court rested its

decision on an unsupportable finding that Canty was an “unauthorized occupant”

of Mingle’s premises whom Mingle did not expel, as required by the Agreement,

the resulting judgment was “plainly wrong,” without the requisite evidentiary

support. 24




_________________
(. . . continued)
in evidence and indicated that Canty was in prison for a portion of the period
relevant here.
      22
           See Williams, 213 A.3d at 1281.
      23
           Id.
      24
           Davis, 564 A.2d at 35 (quoting D.C. Code § 17-305(a)).
                                           14

      Finally, because we conclude that the evidence presented was insufficient to

support the trial court’s ruling that Mingle violated the Agreement, we need not

consider the other issues raised by the parties, aside from mentioning a confusing,

but irrelevant, trial court reference to Mingle’s lease. 25



                                         *****



      For the foregoing reasons, we vacate the stay, reverse the judgment of the

trial court, and enter judgment for appellant Mingle.



                                                              So ordered.




________________
       25
          In its Findings of Fact, Conclusions of Law, and Order, the trial court
observed, sua sponte, that the “lease,” as well as the “settlement agreement,”
imposed on Mingle a “continuing obligation to not allow unauthorized occupants
as defined in the lease and settlement agreement to reside in her unit.” In
derogation of the statement, however, the parties agree: the lease “is irrelevant”
(Mingle); “the only agreement at issue . . . is the Settlement Agreement” (Oak
Street). Mingle points out, correctly, that paragraph 5 of the Agreement allows
Oak Street to file a motion for non-redeemable judgment only in the event of a
breach of a requirement in paragraph 1, 2, or 3 of the Agreement, none of which
reflects language in Mingle’s lease. Nor did Oak Street allege a violation of the
lease. Finally, the trial court announced no reason for mentioning the lease, and
we perceive no reliance on it in the court’s analysis.
      FERREN, Senior Judge, concurring: Although I join the opinion for the court,

I believe that appellant Mingle’s first argument, based strictly on sound principles

of contract interpretation, is the better way to address this appeal, without need to

resolve the relevance, credibility, and sufficiency of testimonial and other evidence

at the evidentiary hearing.



      The parties’ Agreement was filed on May 14, 2018. Mingle argues that

paragraph 3 is unambiguous; it simply requires her — within seven days of the

filing of the Agreement (on or before May 21, 2018) — to remove all

“unauthorized occupants,” defined as occupants “residing in the premises for 14

consecutive days.” 1   Mingle stresses that paragraph 3 specifies no continuing

obligation, beyond those seven days, to remove other unauthorized occupants

during the eighteen month period of the Agreement (ending November 14, 2019).




________________
     1
       Paragraph 3 of the Agreement provides in full:

             Defendant shall remove all unauthorized occupants
             within seven days of filing this Settlement Agreement.
             Defendant represents that she understands that an
             unauthorized occupant is any person who is residing in
             the premises for 14 consecutive days.
                                        16

      Oak Street argues, to the contrary, that the trial court correctly ruled that

paragraph 3 does impose a continuing obligation to remove all unauthorized

occupants from the apartment for the lifetime of the Agreement. Oak Street relies

primarily on the argument that, when paragraph 3 is read in conjunction with

paragraphs 4 and 5 of the Agreement, 2 the three paragraphs, taken together, clearly

establish that Mingle’s paragraph 3 duty to remove unauthorized occupants lasted

eighteen months — the lifetime of the Agreement.



      I agree with appellant Mingle. The plain language of paragraph 3 is simple,

straightforward, and clear: 3 Mingle has a duty to remove all unauthorized

________________
     2
       Paragraph 4 of the Agreement provides:

       Defendant, her household members, guests, and invitees shall comply with
the terms of paragraphs 1 through 3 for the period of eighteen months upon filing
this Settlement Agreement.

      Paragraph 5 of the Agreement provides:

            In the event that Defendant, her household members,
            guests, and invitees breach any terms in paragraph 1
            through 3 within eighteen months of filing this
            Settlement Agreement, Plaintiff shall be entitled to file a
            motion for a nonredeemable judgment for possession
            with notice to Defendant in accordance with the rules of
            this Court.
      3
         If a provision is unambiguous, we “adhere[] to an objective law of
contracts, meaning that ‘the written language embodying the terms of an
                                                        (continued . . .)
                                         17

occupants within seven days of the filing of the Agreement. This means that

Mingle would have violated the Agreement if — and only if — on May 22, 2018,

the eighth day after the Agreement was filed, she had a resident in her apartment

who had lived there for at least fourteen consecutive days. It is therefore clear, at

least from the language of paragraph 3 alone, that Mingle had no continuing

obligation to remove unauthorized occupants after May 21, 2018. Recognizing,

however, that we must “construe the contract as a whole, giving effect to each of

its provisions, where possible[,]” 4 I focus next on paragraphs 4 and 5.



          I understand Oak Street to contend that after (1) defining “unauthorized

occupant” in paragraph 3, then (2) requiring compliance by Mingle and her guests

and invitees with paragraphs “1 through 3” via paragraph 4, and, finally, (3)

extending enforceability under paragraph 5 to any time “within 18 months of [its]

filing,” the Agreement can “only be reasonably interpreted” one way: that Mingle

_________________
(. . . continued)
agreement will govern the rights and liabilities of the parties [regardless] of the
intent of the parties at the time they entered into the contract.” Dyer v. Bilaal, 983
A.2d 349, 55 (D.C. 2009) (internal quotation marks omitted). In other words,
“[c]ontracts are not rendered ambiguous by the mere fact that the parties do not
agree upon their proper construction.” Holland v. Hannan, 456 A.2d 807, 815
(D.C. 1983).
      4
          Akassy v. William Penn Apartments Ltd. P’ship, 891 A.2d 291, 303 (D.C.
2006).
                                        18

must remove all unauthorized occupants from (or unauthorized occupants must

vacate) the premises (immediately after the fourteenth day of occupancy) during

the Agreement’s entire lifetime. Oak Street’s interpretation of the three paragraphs

at issue, however, ignores a fundamental rule of construction rooted in their plain

language and adds obligations for Mingle that have no basis in the text of the

Agreement.



      Clearly, paragraph 5 in no way interferes with the plain reading (non-

continuing nature) of paragraph 3. All paragraph 5 does is establish that, if Mingle

(or “her household members, guests, and invitees”) 5 were to “breach any term[]” in

the Agreement, Oak Street has the right to pursue a “non-redeemable judgment for

possession” at any time within eighteen months of its filing, not necessarily

immediately. Therefore, although paragraph 3 required Mingle to remove all

occupants who were “unauthorized” as of the seventh day from the date the

Agreement was filed, paragraph 5 granted Oak Street eighteen months within

which to rectify that breach by filing a motion for repossession of the property.

________________
       5
         Although paragraph 5 refers to a possible breach by Mingle, “her
household members, guests, and invitees” of any terms in paragraph 1 through 3,
only Mingle (the tenant) and Oak Street (the landlord) can breach a term of the
Agreement. The presence of these other individuals on the premises can be a cause
of the tenant-appellant’s breach.
                                         19

Thus, there is nothing inherently contradictory or otherwise ambiguous about

paragraphs 3 and 5 when read together; no evidence outside the contract language

is required to discern its plain meaning that distinguishes the periods of breach and

enforcement. 6



      Finally, there is paragraph 4 of the Agreement, which directed Mingle to

comply with paragraphs “1 through 3” over a “period of eighteen months” from the

date the Agreement was filed.



      Rather than setting out a new obligation, paragraph 4 of the Agreement

requires Mingle to comply with paragraphs 1 through 3, and, as stated above,

paragraph 3 plainly, i.e., explicitly, requires appellant to remove all unauthorized

occupants within seven days of the filing of the Agreement, namely by May 22,

2018, and none later.     By itself, therefore, paragraph 3 is not a continuing

obligation. Contrast this with paragraph 1, requiring Mingle and her guests not “to

allow large amounts of traffic to and from the apartment to interfere with other
________________
       6
         “In determining whether a contract is ambiguous, we examine the
document on its face, giving the language its plain meaning.” Tillery v. District of
Colombia Contract Appeals Bd., 912 A.2d. 1169, 1176 (D.C. 1990). “Ambiguity
exists only if the court determines that the proper interpretation of the contract
cannot be derived from the contractual language exclusively, and requires
consideration of evidence outside the contract itself.” Steele Founds., Inc. v. Clark
Const. Grp., Inc., 937 A.2d 148, 153 (D.C. 2007).
                                         20

residents’ use and quiet enjoyment of the property,” and with paragraph 2,

forbidding Mingle and her guests from “engag[ing] in any criminal activity that

endangers the health, safety, and welfare of other residents” — both continuing

obligations. Clearly the parties knew how to write provisions that include ongoing

obligations and chose not to do so in paragraph 3. 7



      While it may make little, if any, sense for a landlord to agree to paragraph 3

when all it imposed upon a tenant was the obligation to remove unauthorized

occupants for a period of seven days, this does not change the fact that the

language of paragraph 3 is clear and thus represents what the parties agreed to.

“When construing a contract, a court must honor the intentions of the parties as

reflected in the settled usage of the terms they accepted in the contract,

and will not “torture words to import ambiguity where the ordinary meaning leaves

________________
       7
         See Wilson v. Hayes, 77 A.3d 392, 402-03 (D.C. 2013) (concluding that
plain language in settlement agreement made clear that parties chose not to
condition father’s obligation to pay for children’s secondary school on his consent
to choice of school, as such consent — a condition included in separate provision
governing father’s obligation to finance college — was not included in secondary
school provision, thereby showing that parties “could have negotiated a similar
condition regarding secondary schools” but chose not to do so); cf., BSA 77 P St.
LLC v. Hawkins, 983 A.2d 988, 999 (D.C. 2009) (explaining that when local
legislature used language to mandate particular result, this “suggests that the
Council — when it meant to do so — knew how to phrase the statute to assure”
compliance with its objectives).
                                        21

no room for ambiguity.” 8 This is especially true when, as here, both parties had

counsel and averred that they “carefully read and understood the terms and

contents” of the Agreement.



      Oak Street attempts to explain away the plain language of paragraph 3 that

conflicts with its interpretation of paragraph 4 by acknowledging that, although the

Agreement “could have been clearer,” the first sentence of paragraph 3 actually

meant that Mingle was required to “remove any existing unauthorized occupants

within seven days of the filing of the Agreement” (emphasis added). Assuming,

we were to accept this interpretation, paragraph 3 would still fail to impose an

affirmative obligation on Mingle to expel persons who became “unauthorized

occupants” after May 21, 2018. Language reinforcing paragraph 3’s requirement

that Mingle “remove all [existing] unauthorized occupants” by May 21, 2018, does

not necessarily imply an extended obligation to remove all other unauthorized

occupants until November 19, 2019. 9

________________
      8
        Fort Lincoln Civic Ass’n, Inc. v. Fort Lincoln New Town Corp., 944 A.2d
1055, 1064 (D.C. 2008) (internal quotation marks omitted).
      9
        Oak Street — or even both parties — may have intended that paragraph 3
should be interpreted to require Mingle to remove all existing unauthorized
occupants within seven days of the filing of the Agreement and, in addition, to
require removal of all future unauthorized occupants during the eighteen month
period of the Agreement. However, “a party’s unexpressed intent is irrelevant if a
                                                           (continued . . .)
                                         22

      Oak Street asserts, nonetheless, that the provisions that follow paragraph 3

(specifically paragraphs 4 and 5) “unambiguously required [appellant] not to have

any unauthorized occupants in her unit for the entire term of the agreement”

(emphasis added). In derogation of that assertion, however — and expressly

admitting “some degree of uncertainty” — Oak Street relies exclusively on

“common sense and logic” (certainly not evidence or the plain meaning of the

language) to fill in for what it claims is missing language. 10 Then, to elaborate the

_________________
(. . . continued)
contract is unambiguous.” Dyer, 983 A.2d at 355 (quoting DSP Venture Group,
Inc. v. Allen, 830 A.2d 850, 852 (D.C. 2003)). Furthermore, there is nothing on the
face of the Agreement, let alone in the law, that supports the argument that the
court should simply read in the additional language necessary to achieve Oak
Street’s subjectively intended result.
      10
         Quoting our decision in EastBanc v. Georgetown Park Assocs., 940 A.2d
996, 1002 (D.C. 2008), Oak Street argues that the terms of a contract ‘“need not be
fixed with complete and perfect certainty for a contract to [be enforceable].’”
EastBanc, however, goes on to say that “[a] contract is enforceable if it is
sufficiently definite so that the parties can be reasonably certain as to how they are
to perform[,]” and that “the terms of the contract [must be] clear enough for the
court to determine whether a breach has occurred and to identify an appropriate
remedy.” Id. (internal quotations omitted). In the present case, the plain language
of paragraph 3 is sufficiently clear for the parties to know how to perform, and thus
the court is not left wondering whether a breach has occurred. Clearly, Mingle
would have breached paragraph 3 if she had failed to remove unauthorized
occupants within seven days of the filing of the Agreement, and Oak Street’s
remedy is a non-redeemable judgment for possession. For paragraph 3 to make
sense and be enforceable, therefore, a court need not accept Oak Street’s proposal
to equalize the time period for a breach with the longer time period for
enforcement in paragraph 5. Oak Street’s interpretation of paragraph 3, therefore,
in no way is supported by the text of the parties’ Agreement, and this court “will
                                                                 (continued . . .)
                                          23

point, Oak Street observes that paragraph 4 of the Agreement requires Mingle to

“comply with the terms of paragraphs 1 through 3 for the period of eighteen

months upon filing this Settlement Agreement.” This catch-all provision, however,

directed at the substantive provisions requiring Mingle’s compliance (paragraphs 1

through 3), does not extend the seven-day compliance period in paragraph 3; it

merely expresses the actual time within which all obligations must be fulfilled,

including both the fixed, seven-day removal specified in paragraph 3 and the

continuing obligations specified in paragraphs 1 and 2. 11 Again, this reading is

consistent with the plain language of all the related provisions; and, unlike Oak

Street’s interpretation, it does not require the court to “torture words . . . where the

ordinary meaning leaves no room for ambiguity.” 12



_________________
(. . . continued)
not impose additional requirements above those that the parties negotiated
themselves.” Wilson, 77 A.3d at 402.
      11
         See Wilson, 77 A.3d at 402 (concluding that, because father’s obligation
under settlement agreement “to pay for the children’s private school education
[was] clear and complete,” the mother’s and father’s joint obligation “to share
decision-making about the education, health, and general welfare of the children”
could not be read to condition the father’s financial obligation on a right to consent
to the school his daughter will attend; while the court must interpret a contract as a
whole, “giving effective meaning to all its terms,” this “does not permit us to read
one provision of a contract as altering the plain meaning of another”).
      12
        Fort Lincoln Civic Ass’n, Inc., 944 A.2d at 1064 (internal quotation marks
omitted).
                                        24

      Because I conclude that the Agreement is unambiguous, and that the plain

language of paragraph 3 cannot be read to impose a continuing obligation to

remove unauthorized occupants beyond the seven-day period specified, Mingle

would not have violated paragraph 3 of the Agreement unless she failed to remove

an unauthorized occupant by May 21, 2018. Oak Street, however, has never

alleged such a breach.



                                      *****



      For the foregoing reasons, in addition to those in the alternative disposition

in the majority opinion, I would reverse the judgment of the trial court and enter

judgment for appellant Mingle.